Title: From John Adams to James McHenry, 13 September 1798
From: Adams, John
To: McHenry, James



Sir
Quincy sept. 13. 1798

I have recd your Letter of the fourth and return You the blank Commissions signed and all the Papers inclosed in yours.
As to Major Brooks, I know not how a Man can talk of fighting “French Bloodhounds” who has been capable of saying Since his appointment, “that Things were going very well before the Arrival of the Dispatches of the Envoys: but the publication of those Dispatches had ruined every Thing.” He must have a very loose head if he has an honest heart. I will leave it to you and Mr Stoddert to determine this affair according to your best Judgments. The Gentleman is to me a total Stranger. If you think it safe to trust him, I will.—If not Arrange him some other Way.
General Norths Letter I dont admire. I mean neither to plead, stipulate or negotiate with him about his Acceptance—I had no Idea of impressing him into the service. He may Accept or reject his Appointment as he pleases unequivocally. I shall give him no other Command or appointment. Upon his future Behaviour will depend his future Appointments. I pray you to reply to the Corps of Horse of Warren County N. Carolina, according to your own Ideas. The other Things are approved by / yr humb sevt

John Adams